
	
		I
		111th CONGRESS
		2d Session
		H. R. 6243
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Gonzalez (for
			 himself, Mr. Gene Green of Texas, and
			 Mr. Rodriguez) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To make the United States exclusively liable for certain
		  claims of liability to the extent such liability is a claim for damages
		  resulting from, or aggravated by, the inclusion of ethanol in transportation
		  fuel.
	
	
		1.Short titleThis Act may be cited as the
			 American Fuel Protection Act of
			 2010.
		2.FindingsThe Congress finds as follows:
			(1)Ethanol is currently widely distributed in
			 commerce for general use in all conventional gasoline-powered onroad and
			 nonroad vehicles and nonroad engines in widespread use.
			(2)A
			 decision to increase the current blending limit of ethanol into gasoline for
			 motor vehicle and equipment engines requires an agency finding that the
			 increased emission products will not cause or contribute to a failure of any
			 emission control device or system (over the useful life of the motor vehicle,
			 motor vehicle engine, nonroad engine or nonroad vehicle in which such device or
			 system is used).
			(3)Significant
			 questions and concerns exist as to the effects of increasing the current
			 blending limit of ethanol into gasoline for motor vehicle and equipment engines
			 on the performance of such engines.
			(4)Effects such as
			 increased engine failures, decreased engine performance, increased consumer
			 complaints, increased litigation, or other unforeseen effects could have a
			 significant impact on interstate commerce.
			(5)The Federal Trade
			 Commission has proposed labeling requirements for all fuels distributed in
			 commerce that exceed the current blending limit of ethanol into gasoline to
			 disclose to consumers that using such fuels may harm some conventional
			 vehicles.
			(6)A
			 multi-faceted Federal testing regimen is currently underway on newer motor
			 vehicles to determine the effects on motor vehicle engines of increasing the
			 current blending limit of ethanol into gasoline.
			(7)There is
			 insufficient data on the effects of increasing the current blending limit of
			 ethanol into gasoline on older vehicles and nonroad engines.
			(8)Nonetheless, the
			 executive branch—
				(A)has statutory authority to increase the
			 current blending limit of ethanol into gasoline; and
				(B)is currently undertaking a process to reach
			 a decision on this issue.
				(9)It is appropriate for Congress to mitigate
			 undue effects on parties engaged in interstate commerce resulting from a
			 Federal decision to allow an increase of the current blending limit of ethanol
			 into gasoline.
			3.Liability for
			 claims based on damages resulting from, or aggravated by, the inclusion of
			 ethanol in certain fuel
			(a)Exclusive remedy
			 against United States
				(1)Notwithstanding
			 any other provision of law, any claim of liability described in subsection (b)
			 against a qualified entity is deemed to be a claim of liability against the
			 United States, and any such claim shall lie exclusively against the United
			 States.
				(2)Sovereign immunity
			 is abrogated as to the United States to the extent set forth in this
			 section.
				(b)Claim of
			 liabilityA claim of
			 liability is described in this subsection to the extent such liability is based
			 upon damages resulting from, or aggravated by, the use of any transportation
			 fuel (as defined in section 211(o) of the Clean Air Act) containing ethanol in
			 concentrations greater than 10 percent pursuant to a waiver under section
			 211(f)(4) of the Clean Air Act to operate an internal combustion engine.
			(c)Limit on
			 damagesDamages awarded for such a claim shall not exceed the
			 actual damages sustained by the claimant.
			(d)Exclusive
			 JurisdictionThe district
			 courts shall have exclusive jurisdiction of any civil action on a claim of
			 liability described under subsection (b).
			(e)DefinitionIn this section, the term qualified
			 entity means an entity engaged in the manufacture, use, sale, or
			 distribution of—
				(1)transportation
			 fuel or renewable fuel (as defined in section 211(o) of the Clean Air Act);
			 or
				(2)products which use
			 transportation fuel.
				
